United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.J., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
HEALTH ADMINISTRATION CONNECTICUT
HEALTHCARE SYSTEM, West Haven, CT,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1231
Issued: November 4, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 25, 2016 appellant, through counsel, filed a timely appeal from a March 8, 2016
nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As more than
180 days has elapsed between the last merit decision dated October 2, 2015 to the filing of this
appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of this case.3
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3

20 C.F.R. § 501.3(e).

ISSUE
The issue is whether OWCP properly denied appellant’s request for further review of the
merits pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On June 14, 1980 appellant, then a 32-year-old nurse, sustained a traumatic injury to her
right knee. OWCP accepted the claim for right knee chondromalacia and left medial meniscus
tear. Appellant retired from the employing establishment in 2008.
On December 12, 2014 appellant filed a claim for a schedule award (Form CA-7). In
support of her claim, she submitted an October 14, 2014 note from Dr. Michael P. Bolognesi, a
Board-certified orthopedic surgeon. Dr. Bolognesi reported that appellant had reached
maximum medical improvement (MMI) for both knees.
By letter dated December 18, 2014, OWCP advised appellant that further evidence was
necessary to establish her claim. It requested that Dr. Bolognesi submit an impairment
evaluation in accordance with the sixth edition of the American Medical Association, Guides to
the Evaluation of Permanent Impairment4 (A.M.A., Guides). Appellant was afforded 30 days to
submit the requested information. No evidence was received.
By decision dated January 26, 2015, OWCP denied appellant’s claim for schedule award
finding that the medical evidence failed to demonstrate any permanent impairment to a
scheduled member or function of the body.
On February 2, 2015 appellant, through counsel, requested a telephone hearing before an
OWCP hearing representative. A hearing was held on August 12, 2015. Appellant was not
present. At the hearing, counsel indicated that an impairment rating by a treating physician
would be submitted in support of the claim. Following the hearing, no evidence was received.
By decision dated October 2, 2015, OWCP’s hearing representative affirmed the
January 26, 2015 decision finding that the medical evidence of record was insufficient to
establish a ratable impairment.
On February 9, 2016 appellant, through counsel, requested reconsideration of the
October 2, 2015 decision. Counsel noted submission of a report from Keith L. Blankenship, a
licensed physical therapist (PT), not previously considered, in support of appellant’s claim.
In a June 26, 2015 report, PT Blankenship provided a history of appellant’s bilateral knee
condition for an impairment evaluation of her left knee joint and right patellofemoral joint in
accordance with the sixth edition of the A.M.A., Guides.5 Using the Knee Regional Grid,6
4

A.M.A., Guides (6th ed. 2009).

5

Id.

6

Id. at 509, Table 16-3.

2

PT Blankenship provided a diagnosis category and class rating for each knee. He described his
conclusions relative to the grade modifiers for functional history, physical examination, and
clinical studies. Using the net adjustment formula, PT Blankenship determined that appellant
sustained two percent left lower extremity permanent impairment and three percent permanent
right lower extremity impairment. Located below PT Blankenship’s signature was a signature
line for Dr. Thomas Vail, a Board-certified orthopedic surgeon. The report was not signed by
Dr. Vail.
By decision dated March 8, 2016, OWCP denied appellant’s request for reconsideration
finding that she neither raised substantive legal questions nor included relevant and pertinent
new evidence. It noted that the impairment rating provided was not signed by a physician.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under FECA section 8128(a), OWCP
regulations provide that the evidence or argument submitted by a claimant must: (1) show that
OWCP erroneously applied or interpreted a specific point of law; (2) advance a relevant legal
argument not previously considered by OWCP; or (3) constitute relevant and pertinent new
evidence not previously considered by OWCP.7 Section 10.608(b) of OWCP regulations provide
that when an application for reconsideration does not meet at least one of the three requirements
enumerated under section 10.606(b)(3), OWCP will deny the application for reconsideration
without reopening the case for a review on the merits.8
ANALYSIS
The Board finds that the refusal of OWCP to reopen appellant’s case for further
consideration of the merits of her claim, pursuant to 5 U.S.C. § 8128(a), did not constitute an
abuse of discretion.
The issue presented on appeal is whether appellant met any of the requirements of 20
C.F.R. § 10.606(b)(3), requiring OWCP to reopen the case for review of the merits of the claim.
In the February 5, 2016 application for reconsideration, counsel did not establish that OWCP
erroneously applied or interpreted a specific point of law. He did not advance a new and relevant
legal argument.
Counsel alleged that submission of a report from PT Blankenship established appellant’s
claim for a schedule award. Entitlement to a schedule award is a medical issue which must be
addressed by relevant medical evidence.9 In this case, appellant failed to submit relevant and
pertinent new evidence establishing permanent impairment to a scheduled member or function of
the body.10
7

D.K., 59 ECAB 141 (2007).

8

K.H., 59 ECAB 495 (2008).

9

See Bobbie F. Cowart, 55 ECAB 746 (2004).

10

C.B., Docket No. 08-1583 (issued December 9, 2008).

3

While appellant submitted a new report from PT Blankenship dated June 26, 2015, this
report is not pertinent new and relevant medical evidence. Although PT Blankenship provided
detailed findings and explained his impairment rating for the left and right lower extremity, it is
not relevant to the issue of permanent impairment as a report from a physical therapist does not
constitute medical evidence for purposes of a schedule award.11 Specifically, PT Blankenship’s
report is insufficient to warrant further merit review as it was not signed by a physician.12
Registered nurses, physical therapists, and physician assistants, are not considered physicians as
defined under FECA, and therefore their opinions are of no probative value.13
While the report contained a signature line for Dr. Vail, there is no indication that he
created or reviewed the report as he failed to co-sign the document. Appellant failed to provide a
detailed report from a physician to explain and support permanent impairment to a scheduled
member such that she would be entitled to a schedule award.14 The Board has held that the
submission of evidence which does not address the particular issue involved does not constitute a
basis for reopening a case.15
In this case, appellant failed to submit any relevant and pertinent new evidence
addressing permanent impairment to a scheduled member such that she would be entitled to a
schedule award.16
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(3). Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP, or
constitute relevant and pertinent new evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).
11

C.B., Docket No. 13-1734 (issued November 4, 2013).
September 4, 2014).
12

See also C.C., Docket No. 14-0884 (issued

See C.G., Docket No. 13-1519 (September 25, 2014).

13

5 U.S.C. § 8102(2) of FECA provides as follows: (2) ‘physician includes surgeons, podiatrists, dentists,
clinical psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as
defined by State law. See also Roy L. Humphrey, 57 ECAB 238 (2005).
14

Supra note 12.

15

Jimmy O. Gilmore, 37 ECAB 257 (1985); Edward Matthew Diekemper, 31 ECAB 224 (1979).

16

See E.M., Docket No. 16-0471 (issued May 16, 2016).

4

ORDER
IT IS HEREBY ORDERED THAT the March 8, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 4, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

